                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

    LUCILLE   ANDERSON,     SARA
    ALAMI, GIANELLA CONTRERAS
    CHAVEZ, DSCC, and DEMOCRATIC
    PARTY OF GEORGIA, INC.,
                                                   CIVIL ACTION FILE
          Plaintiffs,                              NO. 1:20-cv-03263-MLB

    v.

    BRAD RAFFENSPERGER, in his
    official capacity as the Georgia
    Secretary of State and Chair of the
    Georgia State Election Board, et al.,

          Defendants.


            DEKALB COUNTY DEFENDANTS1 NOTICE OF FILING

         Pursuant to the Court’s October 2, 2020 Order [DOC 125] and the hearing

held on October 1, 2020 on the Defendants’ Motions to Dismiss and Plaintiff’s

Motion for Interlocutory Injunction, the DeKalb County Defendants file the

Declaration of Erica Hamilton, attached hereto as Exhibit A.

         Respectfully submitted this 5th day of October 2020.


                                              /s/ Irene B. Vander Els
                                              Irene B. Vander Els

1
 Samuel E. Tillman, Anthony Lewis, Susan Motter, Dele Lowman Smith, and
Baoky N. Vu, in their official capacities as the Members of the DeKalb County
Board of Registration and Elections.
                                        1
                              Assistant County Attorney
                              Georgia Bar No. 033663

                              Shelley D. Momo
                              Assistant County Attorney
                              Georgia Bar No. 239608

                              Attorneys for the DeKalb County
                              Defendants


DEKALB COUNTY LAW DEPARTMENT
1300 Commerce Drive, 5th Floor
Decatur, Georgia 30030
Telephone: (404) 371-3011
Facsimile: (404) 371-3024
sdmomo@dekalbcountyga.gov
ivanderels@dekalbcountyga.gov




                          2
                    CERTIFICATE OF COMPLIANCE

      The undersigned hereby certifies that the foregoing DEKALB COUNTY

DEFENDANTS’ NOTICE OF FILING has been prepared in Times New Roman

14, a font and type selection approved by the Court in L.R. 5.1(B).


                                           /s/ Irene B. Vander Els
                                           Irene B. Vander Els




                                       3
